DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 11-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alipour et al. (US 2014/0251164 A1), in view of Mendonca Vilela Pinto Ferreira et al. (US 2017/0027365 A1), hereon referred to as “Mendonca”, Lagares Corminas (US 7,654,194 B2), hereon referred to as “Lagares”, and Hoare et al. (US 2015/0257574 A1).
Regarding claims 1 and 12, Alipour et al. teaches a method for cooking food in a system comprising first and second containers 160 and a circulation system (figures 1 and 4-6; paragraphs 17-18 and 28), where the heat exchange fluid can be cooled and heated by thermal transfer unit 112 (paragraphs 18-20), the fluid circulating in a loop through the reservoir 108 and back through thermal transfer unit to obtain a desired temperature for said heating and cooling. The food 200 is held in the containers and exposed to the thermal transfer fluid through the surfaces of the container (paragraph 16).
Thus, the volume of fluid would circulate through the respective cooling and heating circulation loops to obtain respective temperatures associated with said processes.
Alipour et al. does not teach the volume of water at a cold storage temperature, cooling a first item for a first time period, and heating the volume of water at the cold temperature to a first cooking temperature to cook the first item for a second time period.
Mendonca et al. teaches a cooking system comprising a cooking chamber having a fluid held therein, where the fluid can be heated or cooled as needed (paragraph 34), where the water is first cooled to hold the food at a cold storage temperature for a first time period, then at a predetermined time the water is heated to a cooking temperature such that the food is cooked by a desired time (paragraphs 120-121).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Alipour et al. to cool and heat the thermal fluid as claimed since the reference already teaches the system can include both cooling and heating loops, and therefore to similarly preserve and then cook the food at a predetermined time, thereby enhancing convenience for the user and not requiring the user to be present.
Alipour et al. does not teach a portion of the volume of water at the first cooking temperature is circulated through the hot flow path to change a temperature of the portion of the volume of water to a second cooking temperature different than the first cooking temperature; and conveying the portion of the volume of water at the second cooking temperature to the second container, the portion of the volume of water at the second cooking temperature cooking the second food item for a third time period.
Lagares teaches a method for cooking food comprising circulating a volume of water through hot or cold flow paths into multiple cooking tanks 1 (figures 1 and 10; hot flow path starts at tank 51 and enters the tanks at 71; cold flow path 52 to 70), where the hot water flow is collected from tanks 1 and returned to the heating tank (column 8 lines 9-14). This allows each cooking tank 1 to be filled individually with the desired temperature liquid (column 7 lines 39-41).
Hoare et al. teaches a sous-vide device and method (abstract) where bags containing foods requiring different levels of doneness (paragraph 116 first two sentences) are inserted into the bath at a first temperature for a first time, the bag with the food requiring a first level of doneness is removed, the bath temperature is increased to a second temperature for a second time, the bag requiring a second level of doneness is removed, and the bath temperature is raised to a third temperature to cook the last bag for a third time (paragraph 117). It is noted that the process of removing the foods after cooking at the respective temperature and time is considered to be analogous to circulating different temperature water to different compartments as the processes achieve the same function of exposing the respective foods to the appropriate temperature fluid.
Thus, the prior art suggests that i) heating fluid can be circulated from the heating source to individual compartments as needed and ii) the heating medium can be gradually heated throughout the process in order to cook different foods to different final temperatures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to circulate a portion of the volume of water to the heating flow path, heat the water to a second cooking temperature, and direct said heated water to the second food in the second container since the prior art acknowledges these features for cooking food with a heat transfer fluid, since different foods are known to require different cooking temperatures, and therefore to similarly allow different foods in the compartments of Alipour et al. to be cooked to their optimal temperature for desired flavor/ texture/mouthfeel, and safety.
Regarding claim 6, Alipour et al. teaches the cold water is circulated around the first food item in the first container (figure 6; paragraphs 16 and 29).
Regarding claim 7, Alipour et al. teaches the cold water is circulated around first and second containers 160 (paragraph 29). Since the water circulates around both containers, where thermal energy would have naturally transferred from the second food item to the volume of water, the transfer is construed to read on the claimed limitation.
Regarding claim 8, Alipour et al. teaches circulating heated water around the first food (paragraphs 16 and 29) and Mendonca et al. teaches heating the cool water to the cooking temperature (paragraphs 120-121).
Regarding claims 9 and 19, Alipour et al. teaches circulating heated water around the second food, and the combination applied to claims 1 and 12 teaches cooking the second food with the water at the second temperature.
Regarding claims 11 and 20, Alipour et al. does not teach draining the second container at the end of the third time period.
Lagares further teaches the tanks 1 include drain outlet 81 to empty the tank without recirculating any liquid (column 8 lines 18-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Alipour et al. to drain the second container at the end of the third time period in as a matter of manufacturing preference, to allow for cleaning and maintenance, and/or to prepare the container to receive another food item.
Regarding claim 16, Alipour et al. teaches heat exchange between the food and fluid through the walls of the containers (paragraph 16). The wall would naturally be thermally conductive to allow said heat exchange.
Regarding claim 18, Alipour et al. does not teach receiving a signal from a remote electronic device, the signal including data associated with the food items.
Mendonca teaches user electronic device 106 in communication with the cooking device (paragraphs 67 and 71), where the device can receive signals associated with the cooking process from a remote device (paragraph 113).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Alipour et al. to have communication with a remote electronic device and receive signals from said device as claimed in order to allow the user to control and/or adjustment the process as desired without needing to be present at the device (paragraph 125), thereby enhancing convenience.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alipour et al., in view of Mendonca, Lagares and Hoare et al. applied to claims 1, 6-9, 11-12, 16 and 18-20, and further in view of Neff et al. (US 2012/0251695 A1).
Regarding claims 2 and 13, The combination applied to claims 1 and 12 does not teach the third time period is concurrent with the second time period.
Neff et al. teaches a method and device for cooking food with circulated liquid (abstract), where the device can include multiple separate carafes (containers) which allow separate food items to be simultaneously cooked at different temperatures and/or different periods of time (paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Alipour et al. such that the second and third times are concurrent since the prior art acknowledges simultaneously cooking separate items at different temperatures, since the combination applied to claim 1 already teaches circulating heating fluid to individual compartments and increasing the fluid temperature during the cooking process, and therefore in order to similarly facilitate the cooking process of Alipour et al. to minimize overall processing time.

Claims 3-5, 10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alipour et al., in view of Mendonca, Lagares and Hoare et al. applied to claims 1, 6-9, 11-12, 16 and 18-20, and further in view of Pannella et al. (2015/0265090 A1)
Regarding claims 3-5 and 14-15, the combination applied to claims 1 and 12 does not teach the features stated for said claims.
Pannella et al. teaches a device for heating packaged food (abstract), where the food is placed into compartments 16, 18 and the device 10 detects the heating cycle of each food (paragraph 41) and heats the respective foods for different periods such that all foods complete heating at the same time (paragraph 70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Alipour et al. to base the respective time periods on the desired cook times of the respective foods as claimed in order to similarly ensure different foods in the compartments are heated for the appropriate time and temperature to ensure optimal cooking results and to complete cooking of all foods at the same time for user convenience.
Regarding claims 10 and 17, the combination applied to claims 1 and 12 does not teach receiving a first data set from a first identifier and a second data set from a second identifier associated with the respective food items.
Pannella et al. teaches the device includes recognition means to read respective tags associated with the packaged foods (paragraph 41) such that the control unit can heat the respective foods according to the heating cycle/recipe of said foods (paragraphs 43-44). The information is construed to be a type of data set.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Alipour et al. to receive the data sets as claimed in order to similarly allow the device to treat different foods according to the received parameters, thereby ensuring the final product has optimal characteristics and to prevent user error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792